Curia.

The mere fact of the discharge, without its production, is not notice to the plaintiff, or the Sheriff. If the plaintiff knows of its existence, and, notwithstanding, holds the defendant to bail, without a prev ious order, he would be punishable for the irregularity. But the proceedings of the plaintiff, in this instance, have arisen from the silence of the defendant; and he has misled the plaintiff still farther, by giving a bail bond to the Sheriff. lie ought to pay the costs which the plaintiff has incurred through this fault. Let the proceedings in the bail bond suit be set aside, on paying the costs of the suit, and of this application.
Rule accordingly.